Citation Nr: 1647601	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim for automobile and/or adaptive equipment.

The Veteran testified before a Veterans Law Judge (VLJ) of the Board in June 2015.  A copy of the hearing transcript is of record.  The Board then remanded the claim in August 2015 for additional development.

In May 2016, the Veteran was notified that the VLJ who conducted his hearing was no longer available to render a decision in this case.  In correspondence dated June 2016, the Veteran declined the opportunity to testify at an additional hearing.  Therefore, the Board will proceed with adjudicating the case.


FINDING OF FACT

The Veteran is not in receipt of service-connected compensation benefits for visual or upper extremity impairment, and he has not demonstrated loss of use of either of his feet due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to automotive and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103A (West 2014); 38 C.F.R. §§ 3.808, 17.156, 17.157, 17.158 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Automotive and/or Adaptive Equipment

The Veteran contends that he is entitled to a certificate of eligibility from VA so as to qualify for special automotive assistance or adaptive equipment only.  That is, he believes that special equipment for his automobile, or a special automobile, should be provided by VA on account of his service-connected disabilities.  

The record establishes that service connection is in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; type II diabetes, rated as 20 percent disabling; and residuals of internal derangement of the left knee, rated as 10 percent disabling.  The Veteran has also been awarded a total disability rated based on individual unemployability (TDIU).

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 

The applicable regulation defines a Veteran as being eligible if he/she is entitled to compensation for disability resulting in loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, and permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)(2)(3).  "Loss of vision" for regulatory purposes is described as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  38 C.F.R. § 3.808(b)(3).  For the purposes of adaptive equipment only, ankylosis of one or both knees or one or both hips is required.  38 C.F.R. § 3.808(b)(3).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example.  38 C.F.R. § 3.350(a)(2)(i). 

38 C.F.R. § 3.350(a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual which will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment.  38 C.F.R. § 3.350(a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot in this regard.  38 C.F.R. § 3.350(a)(2)(i)(b). 

The Veteran, as noted, is not in receipt of service-connected compensation benefits for visual or upper extremity disabilities, and thus, he may only qualify for the benefits sought by displaying a loss of use of one or both feet.  The evidence, unfortunately, does not demonstrate that such disability exists.

The Veteran is service-connected for a left knee disability.  However, a March 2016 VA examination specifically noted that no ankylosis was present in the left knee.  Passive range of motion was 0 to 90 degrees, limited by the leg rest of the Veteran's wheelchair.  The examiner acknowledged that the Veteran was not able to actively move his left knee, and that muscle strength was measured at 0.  However, this lack of strength was not related to the knee condition itself, and the examiner stated that the left knee condition was not severe enough to result in loss of use of the foot or lower extremity.

Rather, the record indicates that the Veteran has very severe peripheral neuropathy of the lower extremities.  A March 2016 VA opinion stated that this condition was not diabetic neuropathy associated with the Veteran's service-connected diabetes.  This opinion was based on the fact that the Veteran was diagnosed with diabetes in 2012, whereas neuropathy had been present in the right leg for 10 years and in the left leg for decades.  Neuropathy pre-dated diabetes and were therefore not caused by it.  Moreover, because it were advanced enough to limit him to a wheelchair prior to his diabetes diagnosis, there is no indication that neuropathy had been aggravated by diabetes.  Finally, because neuropathy is present in both lower extremities, it is unrelated to the Veteran's left knee condition.

A review of the remaining evidence of record, including the Veteran's treatment records, does not otherwise show ankylosis of the left knee, or another type of impairment from any service-connected disability sufficient to establish loss of use of either foot, loss of use of the hands, or permanent visual impairment.  As this is the case, the criteria for entitlement to automotive adaptation, or adaptive equipment only, have not been met.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an April 2010 letter.  Neither he nor his representative has alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  In December 2015, he was asked to identify any additional evidence that may be pertinent to his claim, but did not respond.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the necessary findings and opinions regarding whether the Veteran's service-connected disabilities cause a level of impairment consistent with the criteria for automotive and/or adaptive equipment.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Entitlement to automotive assistance with adaptive equipment, or adaptive equipment only, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


